Title: John Adams to Abigail Adams, 27 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia January 27. 1793
I was not a little Surprized, a few days ago at receiving a Letter from Dr Hutchinson as Secretary to the Philosophical society in this City certifying my Election as a Member of that Body. This Gentleman you know has been celebrated for his opposition to my Election as V.P. one of the Society since told me, that when I was nominated they all rose up and cryed out that I had been a Member these twenty Years.
The Truth it seems is that I was elected as long ago as 1779 but the Records for some years preceeding and following that time are not now to be found. The Secretary of that day has run Melancholly and Fanatic, and knows nothing of the Records if he kept any.
The Sickness of my worthy Brother Cranch, which you mention in your last has given me many a melancholly hour Since I recd it.— Although the immense Load of Care that has oppressed me for so many Years has rendered me incapable of enjoying his Conversation, as I used to in my Youth, I have ever loved him, and shall never cease to love him. I hope he will recover his health and be preserved to his Friends for many years. My Love to sister. Duty to my Mother, Love to my Brother and all Friends. Louisa I hope has conquered all her disposition to the Ague and all its crawls & Chills. My Love to her.
I am very well accommodated here for my self: but not for Company.
I Shall not get away from hence before the fifth of March, and then there will be a long unpleasant Journey before me.
But I will make up for all by Enjoyment on the Farm, during the summer. provided always that I dont get the Ague. That is not quite annihilated in its seeds. I am bilious and otherwise reminded to beware of the first hot day.
I am, with all the Ardour of / Youth yours
J. A
